t c memo united_states tax_court edgar flores sr and julia flores petitioners v commissioner of internal revenue respondent docket no filed date edgar flores sr and julia flores pro sese matthew m johnson for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure with respect to petitioners’ federal_income_tax for tax_year unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar after concessions the issues for consideration are whether petitioners are entitled to a deduction for the rental real_estate loss they reported on their schedule e supplemental income and loss whether petitioners are entitled to a deduction for the unreimbursed employee business_expenses they reported on their schedule a itemized_deductions whether petitioners are entitled to a deduction for the charitable_contributions by cash or check they reported on their schedule a and whether petitioners are liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts are stipulated and are so found petitioners resided in illinois when they filed the petition the parties agree that petitioners had total gambling winnings of dollar_figure total gambling_losses of dollar_figure and total net gambling income of dollar_figure for tax_year respondent concedes that petitioners are entitled to deduct dollar_figure for union and professional dues as an unreimbursed employee_business_expense subject_to the miscellaneous itemized_deduction limitation during petitioners owned a townhouse residence property in illinois the property is miles from petitioners’ primary residence petitioners rented out the property or held the property out for rent throughout the property was the only rental real_estate that petitioners owned in petitioner husband managed renovated and repaired the property during he performed all of the work himself during petitioner wife worked full time at least big_number hours for chicago nut bolt co inc a manufacturer of industrial and intricate custom fasteners whose business does not include the development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage of real_property petitioner wife was also the treasurer of the bill george youth football league bgyfl during during petitioner husband worked at least big_number hours for ac pavement striping co which provides specialized pavement markings and cost effective pavement preservation practices for all types of roadways its business does not include the development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage of real_property petitioners filed timely a joint form_1040 u s individual_income_tax_return for tax_year on their form_1040 petitioners reported dollar_figure of wages and dollar_figure of gambling winnings petitioners attached a schedule a and a schedule e to their form_1040 petitioners claimed dollar_figure of itemized_deductions on their schedule a and a dollar_figure rental real_estate loss deduction for the property on their schedule e on their schedule a petitioners claimed a deduction of dollar_figure for charitable_contributions by cash or check and a deduction of dollar_figure for unreimbursed employee business_expenses petitioners’ charitable_contributions were of two types dollar_figure for cash or check contributions to miscellaneous charities and dollar_figure for expenses related to volunteer work for bgyfl petitioners’ unreimbursed employee_business_expense deduction consisted of dollar_figure for ipass dollar_figure for job seeking dollar_figure for mobile accessories dollar_figure for mobile communications dollar_figure for organizational costs dollar_figure for professional costs and dry cleaning dollar_figure for protective wear dollar_figure for safety and miscellaneous costs and dollar_figure for union and professional dues petitioners also claimed a deduction of dollar_figure for gambling_losses petitioners concede that they are not entitled to deduct gambling_losses on schedule a on their schedule e petitioners reported dollar_figure of rental income and dollar_figure of expenses the expenses consisted of dollar_figure for advertising dollar_figure for cleaning and maintenance dollar_figure for insurance dollar_figure for legal and other professional fees dollar_figure for management fees dollar_figure for mortgage interest dollar_figure for taxes dollar_figure for depreciation and dollar_figure for other expenses petitioners hired a certified_public_accountant c p a to prepare their form_1040 petitioners learned about the c p a through family members i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the taxpayer likewise bears the burden of proving his or her entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they meet the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii sec_469 taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 however if the taxpayer is an individual sec_469 generally disallows any passive_activity_loss for the taxable_year and treats it as a deduction allocable to the same activity for the next taxable_year sec_469 and b a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 in general a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 a taxpayer is treated as materially participating in an activity only if his or her involvement in the operations of the activity is regular continuous and substantial sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 sec_469 provides an exception to the rule that a rental_activity is per se passive the rental activities of a taxpayer in a real_property_trade_or_business who meets certain designated requirements a real_estate_professional are not subject_to the per se rule_of sec_469 sec_469 see kosonen v commissioner tcmemo_2000_107 slip op pincite sec_1_469-9 c income_tax regs rather the rental activities of a real_estate_professional are subject_to the material_participation requirements of sec_469 see sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional if more than one-half of the personal services performed in trades and businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 and ii in the case of a joint_return the above requirements are satisfied only if either spouse separately satisfies these requirements sec_469 a material_participation in a real_property_trade_or_business petitioners contend that petitioner husband was a real_estate_professional first we must determine whether petitioner husband participated in a real_property_trade_or_business real_property_trade_or_business means any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade or business sec_469 petitioner husband participated in the rental activities of the property petitioner husband participated in a rental trade_or_business second we must determine whether petitioner husband materially participated in the business of the property a taxpayer is considered to have materially participated in a particular rental trade_or_business if one of seven tests set forth in the regulations is met sec_1_469-5t temporary income_tax regs fed reg date sec_1_469-9 income_tax regs one test set forth in sec_1_469-5t temporary income_tax regs supra is most relevant here the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year petitioner husband testified credibly that he was the only one working on the property petitioner husband’s participation constitutes substantially_all of the participation in the property petitioner husband materially participated in the business of the property b real_estate_professional test the first prong of the real_estate_professional test requires that more than one-half of the personal services performed in a trade and business by petitioner husband be performed in a real_property_trade_or_business in which he materially participates during petitioner husband worked at least big_number hours for ac pavement striping co which does not engage in a real_property_trade_or_business even if it did sec_469 generally precludes services performed by an employee who is not a owner from being treated as performed in a real_property_trade_or_business as a result petitioners must prove that petitioner husband spent more than big_number hours working on the property during petitioners introduced into evidence a calendar that identifies the dates and times that they contend petitioner husband spent working on the property during they also produced a summary that computes on the basis of the calendar the total number of hours petitioner husband worked according to petitioners’ calendar and summary petitioner husband spent a total of hours working on the property petitioners also introduced a log into evidence petitioner husband testified that the hours in this log consist of time spent traveling performing bookkeeping and maintenance and researching other properties to purchase and rent out petitioner husband admits that the entries indicating that he spent four hours doing bookkeeping are inaccurate petitioners testified about a second calendar that they contend identifies additional hours that were not included in the first calendar petitioner husband’s testimony about the second calendar is inconsistent with the first calendar which was admitted into evidence according to petitioner husband’s testimony there are more hours identified in the second calendar and they reflect the hours of both the first calendar and the log that were admitted into evidence from petitioner husband’s testimony it is not clear how he spent his time at the property the entries in the first calendar and the log are vague petitioners’ estimates are uncorroborated and do not reliably reflect the hours that petitioner husband spent working on the property see bailey v commissioner tcmemo_2001_296 slip op pincite we do not find petitioner husband’s testimony credible even if we assume that petitioners’ first calendar and summary are correct petitioner husband did not spend more time working on the property than he did as an employee of ac pavement striping co petitioner husband does not qualify as a real_estate_professional under sec_469 petitioners did not contend or show that petitioner wife qualified as a real_estate_professional petitioners’ rental real_estate loss deduction is disallowed pursuant to sec_469 this second calendar was not exchanged with respondent pursuant to the standing_pretrial_order and was not admitted into evidence iii unreimbursed employee business_expenses sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an ordinary_expense is one that commonly or frequently occurs in the taxpayer’s business 308_us_488 and a necessary expense is one that is appropriate and helpful in carrying on the taxpayer’s business welch v helvering u s pincite the expense must directly connect with or pertain to the taxpayer’s business sec_1_162-1 income_tax regs a taxpayer may not deduct a personal living or family expense unless the code expressly provides otherwise sec_262 miscellaneous_itemized_deductions such as the deduction for unreimbursed employee business_expenses are allowed only to the extent that the total of such deductions exceed sec_2 of adjusted_gross_income sec_67 deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction indopco inc v commissioner u s pincite 292_us_435 to that end taxpayers are required to substantiate each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 normally the court may estimate the amount of a deductible expense if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount see 39_f2d_540 2d cir 85_tc_731 this is often referred to as the cohan_rule see eg 136_tc_515 ndollar_figure certain expenses specified in sec_274 such as vehicle expenses and computer expenses are subject_to strict substantiation rules sec_274 sec_280f iv to meet these strict substantiation rules a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount the time and place of the travel or use and the business_purpose sec_274 to substantiate by adequate_records the taxpayer must provide an account book a log or a similar record and documentary_evidence which together are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5 income_tax regs notably sec_274 overrides the cohan_rule 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date flush language petitioners’ unreimbursed employee_business_expense deduction consisted of dollar_figure for ipass dollar_figure for job seeking dollar_figure for mobile accessories dollar_figure for mobile communications dollar_figure for organizational costs dollar_figure for professional costs and dry cleaning dollar_figure for protective wear dollar_figure for safety and miscellaneous costs and dollar_figure for union and professional dues respondent conceded that petitioners are entitled to deduct the dollar_figure for union and professional dues petitioners’ ipass expenses are subject_to the strict substantiation rules of sec_274 petitioners failed to provide an account book a log a similar record or other_sufficient_evidence to substantiate these reported expenses petitioners failed to meet the strict substantiation requirements of sec_274 and we sustain respondent’s disallowance of the deductions for these expenses petitioners did not provide any receipts invoices or other documents to substantiate the remaining expenses they likewise did not provide sufficient evidence to permit us to estimate the amounts of the expenses petitioners did not prove that some expenses such as the dry cleaning expenses were connected with their businesses and petitioner wife testified that the dry cleaning expenses were often personal we sustain respondent’s disallowance of the deductions for these expenses iv charitable_contributions sec_170 allows a deduction for contributions to charitable organizations defined in sec_170 sec_170 provides substantiation requirements for certain charitable_contributions specifically sec_170 provides no deduction shall be allowed under subsection a for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b for donations of cash the donee’s written acknowledgment must state the amounts contributed indicate whether the donee organization provided any goods or services in consideration for the contribution and provide a description and a good-faith estimate of the value of any goods or services provided by the donee organization see sec_170 sec_1_170a-13 income_tax regs sec_170 provides no deduction shall be allowed under subsection a for any contribution of a cash check or other monetary gift unless the donor maintains as a record of such contribution a bank record or a written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution certain expenses such as out-of-pocket transportation_expenses and other unreimbursed expenditures necessarily incurred in performing donated services may constitute deductible contributions if the taxpayer provides a canceled check a receipt from the donee charitable_organization with the name of the donee the date of contribution and the amount of the contribution or other reliable written records showing the name of the donee the date of contribution and the amount of the contribution sec_1_170a-1 sec_1_170a-13 f i income_tax regs see also van dusen v commissioner t c pincite for contributions of dollar_figure or more the taxpayer must also provide a statement prepared by the donee organization containing a description of the services performed by the taxpayer a statement of whether the donee organization provided any goods or services in consideration in whole or in part for the unreimbursed expenditures if the donee organization provides any goods or services other than intangible religious benefits a description and good- faith estimate of the value of those goods or services and if the donee organization provides any intangible religious benefits a statement to that effect sec_1_170a-13 income_tax regs petitioners’ charitable_contributions deduction consists of dollar_figure for cash or check contributions to miscellaneous charities and dollar_figure for expenses related to volunteer work for bgyfl respondent argues that petitioners are not entitled to any deduction because they did not substantiate any of the contributions petitioner did not provide receipts bank records or documentation for the cash or check contributions to miscellaneous charities petitioners likewise did not produce the required documents to substantiate petitioner wife’s expenses related to volunteer work for bgyfl we sustain respondent’s disallowance of petitioners’ charitable_contribution_deduction see van dusen v commissioner t c pincite v penalty respondent determined that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for the year in issue sec_6662 imposes a penalty on any underpayment attributable to among other things negligence or disregard of rules or regulations within the meaning of subsection b or any substantial_understatement_of_income_tax within the meaning of subsection b only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in subsection b sec_1_6662-2 income_tax regs the commissioner bears the burden of production regarding the taxpayer’s liability for any penalty sec_7491 see also higbee v commissioner t c pincite once the commissioner has met this burden the taxpayer must provide persuasive evidence that the commissioner’s determination was incorrect see rule a higbee v commissioner t c pincite negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise due care or to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs respondent has demonstrated that petitioners failed to keep accurate records with respect to their claimed deductions respondent has shown that petitioners acted negligently for tax_year the accuracy-related_penalty does not apply with respect to any portion of an underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 for purposes of sec_6664 a taxpayer may be able to establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs to establish good_faith and reasonable_cause through reliance on professional advice the taxpayer must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioners hired a c p a to prepare their form_1040 petitioners did not call the c p a to testify and did not prove that they provided the c p a with necessary and accurate information petitioners did not provide reasonable_cause for failing to keep adequate books_and_records in order to substantiate items properly petitioners are liable for the accuracy-related_penalty any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
